DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE INCLUDING MULTIPLEXERS WITH DIFFERENT TURN-ON PERIODS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (U.S. Patent Pub. No. 2014/0146030).

Regarding claim 1, Lee discloses a display device (fig. 1) comprising: 
a display panel (130) including multiple pixels (140), each of the multiple pixels including multiple sub-pixels (142R, 142G and 142B), (figs. 1 and 5, [0038-0039 and 0062]); 
multiple data lines (D1-D3) respectively connected to the multiple sub-pixels (142R, 142G and 142B), (fig. 5, [0062 and 0064-0065]); 
multiple gate lines (S1-Sn) respectively connected to the multiple pixels (140), (fig. 1, [0039]); and 
N multiplexers (MUX) (162) disposed at input terminals of the multiple data lines (D1-D3), where N is a natural number larger than 1, (figs. 1-2, [0046]),
wherein, in one horizontal (H) period (1H), a length of a turn-on period of a first MUX (i.e. width W1 of signal CS1) is different from a length of a turn-on period of an Nth MUX (i.e. width W2 of signal CS3), where the one H period (1H) is a period in which a scan signal (Sn-1) is supplied through one gate line (Sn-1) among the multiple gate lines (S1-Sn), (fig. 6, [0066]).

Regarding claim 4, Lee discloses wherein, in the one H period (1H), the turn-on periods of the N MUXs do not overlap with each other (i.e. turn on periods of signals CS1 to CS3 do not overlap), (fig. 6, [0067-0069]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huang et al (U.S. Patent Pub. No. 2021/0166628).

Regarding claim 2, Lee discloses everything as specified above in claim 1.  However, Lee does not mention a MUX having the longest turn-on period is performed last comparing to the other MUXs. 
In a similar field of endeavor, Huang teaches wherein, in the one H period (i.e. period of the gate signal Gate), a MUX having the longest turn-on period is performed last (i.e. switch SW3 has time period t3) comparing to the other MUXs (i.e. switches SW1 and SW2 having periods t1 and t2, respectively), and the turn-on period of the MUX that is performed last (i.e. when switch signal SW3 is turned on) overlaps a sampling period of a scan signal (Gate signal), (fig. 4, [0054 and 0059-0062]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee, by specifically providing the mux having the longest turn-on period perform last, as taught by Huang, for the purpose of improving the display technique, [0003].

Regarding claim 18, Lee discloses a display device (fig. 1) comprising: 
a display panel (130) including multiple pixels (140), each of the multiple pixels including multiple sub-pixels (142R, 142G and 142B), (figs. 1 and 5, [0038-0039 and 0062]); 
multiple data lines (D1-D3) respectively connected to the multiple sub-pixels (142R, 142G and 142B), (fig. 5, [0062 and 0064-0065]); 
multiple gate lines (S1-Sn) respectively connected to the multiple pixels (140), (fig. 1, [0039]); and 
N multiplexers (MUX) (162) disposed at input terminals of the multiple data lines (D1-D3), where N is a natural number larger than 1, (figs. 1-2, [0046]), 
wherein, in one horizontal (H) period (1H), a turn-on period of a MUX (i.e. width W1 of signal CS1) having the longest turn-on period among the N MUXs (i.e. signals CS1-CS3) overlaps a sampling period of a scan signal (signal Sn-1), where the one H period (1H) is a period in which the scan signal (signal Sn-1) is supplied through one gate line (Sn-1), (fig. 6, [0063-0064]).

However, Lee does not mention a turn-on period of a mux having the longest turn-on period among the N MUXs is performed last. 
In a similar field of endeavor, Huang teaches wherein, in one horizontal (H) period (i.e. period of the gate signal Gate), a turn-on period of a MUX having the longest turn-on period among the N MUXs is performed last (i.e. switch SW3 has the longest turn on period of time period t3) and overlaps a sampling period of a scan signal (i.e. signal SW3 overlaps with signal Gate), (fig. 4, [0054 and 0059-0062]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee, by specifically providing the mux having the longest turn-on period perform last, as taught by Huang, for the purpose of improving the display technique, [0003].

Allowable Subject Matter
Claims 3, 5-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 3, none of the prior art of record teaches alone or in combination the limitation “wherein, a length of the turn-on period of the MUX that is performed last is larger than a length of the sampling period of the scan signal.”

Claim 5, none of the prior art of record teaches alone or in combination the limitation “wherein a turn-on start time of the MUX that is performed last precedes a start time of the sampling period of the scan signal.”

Claim 6, none of the prior art of record teaches alone or in combination the limitation “wherein a turn-on end time of the MUX that is performed last lags behind an end time of the sampling period of the scan signal.”

Claims 7-12 are dependent upon claim 5 and are allowed for the reason mentioned above in claim 5.  

Claim 13, Huang discloses wherein the NMUXs comprise the first MUX (SW1), a second MUX (SW2), and a third MUX (SW3), a turn-on period of each of the first MUX, the second MUX, and the third MUX in a first H period in a first frame has a first pattern, in which the turn-on period of the third MUX (SW3) is the longest (i.e. t3 is longest), the turn-on period of the third MUX overlaps a sampling period (Gate signal), (fig. 4, [0058-0062]). 
However, none of the prior art of record teaches alone or in combination the limitation “a start time of the turn-on period of the third MUX precedes a start time of the sampling period.”

Claims 14-17 are dependent upon claim 13 and are allowed for the reason mentioned above in claim 13.  
Claim 19, none of the prior art of record teaches alone or in combination the limitation “wherein the MUXs having the longest turn-on period in adjacent H periods are different from each other.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691